MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 180 
Docket:	   Pen-15-618	
Argued:	   October	27,	2016	
Decided:	  December	15,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                            JAMES-ROBERT	G.	CURTIS	
                                       	
                                      v.	
                                       	
                          FLORANIA	DA	SILVA	MEDEIROS	
	
	
GORMAN,	J.	

      [¶1]		Florania	Da	Silva	Medeiros	(Medeiros)	appeals	from	a	judgment	of	

the	 District	 Court	 (Bangor,	 Campbell,	 J.)	 denying	 her	 motion	 to	 enforce	 her	

2011	 divorce	 from	 James-Robert	 G.	 Curtis	 and	 modifying	 the	 terms	 of	 that	

2011	 divorce	 judgment.	 	 Medeiros	 contends	 that	 the	 court	 erroneously	

interpreted	 the	 original	 divorce	 judgment	 concerning	 her	 authority	 to	 take	

her	 and	 Curtis’s	 minor	 child	 on	 an	 annual	 trip	 to	 Brazil,	 and	 that	 the	 court	

violated	 her	 fundamental	 right	 to	 parent	 by	 modifying	 the	 divorce	 judgment	

to	 award	 contact	 with	 the	 child	 to	 the	 paternal	 grandparents	 pursuant	 to	

19-A	M.R.S.	 §	1653(2)(B)	 (2015).	 	 We	 agree	 with	 Medeiros	 and	 vacate	 the	

judgment.	
2	

                                  I.		BACKGROUND	

      [¶2]	 	 Medeiros	 and	 Curtis	 were	 married	 in	 2002	 and	 divorced	 by	 a	

judgment	of	the	District	Court	(Ende,	J.)	in	2011.		The	parties,	who	both	reside	

in	 Maine,	 have	 one	 minor	 child.	 	 Medeiros	 has	 American	 and	 Brazilian	 dual	

citizenship,	and	her	mother	lives	in	Brazil.	

      [¶3]	 	 In	 the	 2011	 divorce	 judgment,	 the	 court	 awarded	 the	 parties	

shared	parental	rights	and	responsibilities,	and	awarded	Medeiros	the	right	to	

provide	the	child’s	primary	residence.		The	court	also	established	a	schedule	

for	 Curtis’s	 contact	 with	 the	 child	 that	 accommodated	 his	 out-of-state	 work	

schedule.		With	regard	to	Medeiros’s	request	to	travel	annually	with	the	child	

to	Brazil,	the	divorce	judgment	states	as	follows:	

      7.		TRIPS	TO	BRAZIL	WITH	[THE	CHILD]:		The	parties	disagree	
            over	whether	[Medeiros],	who	is	a	citizen	of	Brazil	as	well	as	a	
            naturalized	United	States	citizen,	may	take	[the	child]	with	her	
            on	 her	 annual	 visits	 to	 Brazil	 each	 August,	 which	 are	 usually	
            10	to	14	days	in	duration.		Their	arguments	are	set	out	in	the	
            Interim	Order,	dated	August	24,	2010,	and	won’t	be	repeated	
            here.	 	 [Medeiros]	 may	 take	 [the	 child]	 with	 her	 as	 of	 August	
            2013,	or	such	earlier	time	as:	
      	
              a.		the	parties	agree	to	such	in	writing;	or	
              	
              b.	 either	 of	 the	 parties	 complete	 the	 [legal]	 process	 of	
              registering	this	Divorce	Judgment	in	Brazil.	
              	
      8.	 	 [Curtis]	 shall	 return	 [the	 child’s]	 passport	 to	 [Medeiros],	 by	
            February	1,	2013	or	six	months	before	any	earlier	trip	that	the	
                                                                                       3	

           defendant	 makes,	 pursuant	 to	 paragraphs	 7a	 or	 7b,	
           immediately	 above.	 	 [Curtis]	 shall	 cooperate	 and	 shall	
           promptly	 sign	 upon	 request	 all	 necessary	 paperwork	 from	
           either	 the	 United	 States	 government	 or	 the	 Brazilian	
           government	for	[Medeiros]	to	travel	to	Brazil	with	[the	child]	
           in	August	2013	or	such	earlier	time	as	to	enable	[Medeiros]	to	
           make	 an	 earlier	 trip,	 pursuant	 to	 paragraphs	 7a	 or	 7b,	
           immediately	above.			
	
No	appeal	was	taken	from	the	divorce	judgment.	

	     [¶4]	 	 On	 February	 20,	 2014,	 Medeiros	 moved	 to	 modify	 the	 divorce	

judgment	to	request	an	amended	contact	schedule,	noting	that	the	child	would	

be	 starting	 school	 the	 following	 September.	 	 In	 the	 same	 motion,	 Medeiros	

requested	 that	 child	 support	 be	 modified,	 and	 that	 Curtis	 be	 required	 to	

complete	 the	 documents	 necessary	 to	 renew	 the	 child’s	 passport.	 	 Curtis	

opposed	 this	 motion,	 asserting	 there	 had	 been	 no	 substantial	 change	 in	

circumstances.	 	 Four	 months	 later,	 on	 June	 12,	 2014,	 while	 the	 motion	 to	

modify	 was	 still	 pending,	 Medeiros	 moved	 to	 enforce	 the	 divorce	 judgment,	

and	 asked	 that	 the	 motion	 be	 heard	 on	 an	 expedited	 basis	 because	 she	 was	

seeking	 an	 order	 that	 would	 allow	 her	 to	 take	 the	 child	 to	 Brazil	 in	 2014.		

Curtis	opposed	both	motions.	

      [¶5]		In	July	of	2014,	the	court	(Campbell,	J.)	denied	Medeiros’s	request	

for	an	expedited	hearing.		Fourteen	months	later,	on	September	16,	2015,	fully	

two	 and	 a	 half	 years	 after	 Medeiros’s	 motion	 to	 modify	 was	 filed,	 the	 court	
4	

finally	 conducted	 a	 hearing	 on	 Medeiros’s	 motions	 to	 modify	 and	 enforce.		

After	that	hearing,	the	court	denied	Medeiros’s	motion	to	enforce	the	divorce	

judgment	 regarding	 annual	 trips	 to	 Brazil,	 concluding	 that	 the	 divorce	

judgment	 provided	 for	 Medeiros	 to	 take	 the	 child	 to	 Brazil	 on	 only	 one	

occasion,	 in	 August	 of	 2013,	 and	 that	 Curtis	 therefore	 had	 not	 violated	 the	

divorce	judgment	by	refusing	to	allow	Medeiros	to	take	the	child	to	Brazil	in	

2014	or	2015.	

          [¶6]	 	 In	 addition,	 the	 court	 modified	 Curtis’s	 contact	 schedule	 and,	

apparently	 in	 response	 to	 Medeiros’s	 motion	 to	 modify,1	 the	 court	 modified	

the	 divorce	 judgment	 in	 two	 other	 respects.	 	 First,	 the	 court	 ordered	 that	

Medeiros	 could	 take	 the	 child	 on	 a	 trip	 to	 Brazil	 only	 every	 other	 year	 and,	

second,	it	awarded	contact	with	the	child	to	the	paternal	grandparents,	citing	

19-A	M.R.S.	§	1653(2)(B):	

          The	court	has	the	authority	pursuant	to	19-A	M.R.S.	§1653(2)(B)	
          to	award	reasonable	rights	of	contact	with	a	minor	child	to	a	third	
          party.	.	.	.	The	court	agrees	with	[the	guardian	ad	litem’s]	opinion	
          regarding	 the	 importance	 of	 ordering	 that	 the	 paternal	
          grandparents	are	[to]	have	contact	with	[the	child]	one	weekend	a	
          month.	 	 The	 court	 finds,	 that	 not	 only	 is	 it	 in	 the	 best	 interest	 of	


     1	 	 Curtis	 did	 not	 file	 any	 motion	 to	 modify	 the	 divorce	 judgment.	 	 He	 only	 opposed	 Medeiros’s	

motions	to	modify	and	to	enforce.	

     	
                                                                                        5	

      the	child	for	[her]	to	have	contact	with	her	paternal	grandparents	
      one	weekend	a	month,	but	also	that	it	is	necessary	to	protect	her	
      from	a	psychological	perspective.		The	court	further	finds	that	this	
      contact	will	not	interfere	with	the	mother’s	fundamental	right	to	
      parent	her	own	child,	nor	will	it	infringe	on	the	mother’s	right	to	
      make	decisions	regarding	her	child.	
      	
      Therefore,	the	court	modifies	the	prior	contact	Orders	in	this	case	
      and	hereby	ORDERS	that	one	weekend	a	month,	while	[Curtis]	is	
      working	 out	 of	 State,	 [the	 paternal	 grandparents]	 shall	 have	
      contact	 with	 [the	 child	 from	 Saturday	 morning	 to	 Sunday	
      evening].	.	.	.	
	
      [¶7]	 	 Medeiros	 moved	 to	 reconsider	 and	 for	 further	 findings	 and	

conclusions	 as	 to	 the	 Brazil	 travel	 and	 grandparent	 contact	 issues.	 	 See	 M.R.	

Civ.	P.	52(b),	59(e),	120(c).		The	court	declined	to	reconsider	its	decision,	but	

issued	 further	 findings,	 and	 again	 invoked	 19-A	 M.R.S.	 §	1653(2)(B)	 as	 its	

authority	 for	 awarding	 reasonable	 rights	 of	 contact	 with	 a	 nonparent.		

Medeiros	timely	appeals.	

                                   II.		DISCUSSION	

A.	   Travel	to	Brazil	

      [¶8]	 	 We	 first	 address	 Medeiros’s	 contention	 that	 the	 court	

misinterpreted	the	2011	divorce	judgment	to	provide	only	for	a	single	trip	to	

Brazil	in	2013,	and	that	the	court	therefore	erred	by	declining	to	enforce	the	

term	in	the	2011	divorce	judgment	allowing	her	to	take	the	child	to	Brazil	on	

an	annual	basis	beginning	in	2013.		We	review	de	novo	whether	a	provision	in	
6	

a	 divorce	 judgment	 is	 ambiguous,	 i.e.,	 “reasonably	 susceptible	 to	 different	

interpretations,”	 by	 examining	 that	 provision	 in	 the	 context	 of	 the	 divorce	

judgment	 as	 a	 whole.	 	Ramsdell	 v.	 Worden,	 2011 ME 55,	 ¶	 17,	 17 A.3d 1224;	

Stockwell	 v.	 Stockwell,	 2006 ME 114,	 ¶	 11,	 908 A.2d 94.	 	 “An	 unambiguous	

judgment	 must	 be	 enforced	 in	 accordance	 with	 the	 plain	 meaning	 of	 the	

language	in	the	judgment.”		Ramsdell,	2011 ME 55,	¶	17,	17 A.3d 1224.		When	

the	 judgment	 is	 unambiguous,	 the	 court	 “may	 not,	 under	 the	 guise	 of	 a	

clarification	order,	make	a	material	change	that	modifies	the	provisions	of	the	

original	 judgment.”	 	 Burnell	 v.	 Burnell,	 2012 ME 24,	 ¶	 15,	 40 A.3d 390 

(quotation	 marks	 omitted).	 	 If	 the	 divorce	 judgment	 is	 ambiguous,	 however,	

the	 court	 has	 the	 inherent	 authority	 to	 construe	 and	 clarify	 the	 decision.		

Bonner	v.	Emerson,	2014 ME 135,	¶	12,	105 A.3d 1023.	

	     [¶9]		We	conclude	that	the	unambiguous	language	of	the	original	2011	

divorce	judgment	allows	Medeiros	to	take	the	child	on	an	annual	trip	to	Brazil.	

It	 specifically	 refers	 to	 plural	 “TRIPS	 TO	 BRAZIL”	 and	 discusses	 Medeiros’s	

request	to	take	the	child	“with	her	on	her	annual	visits	to	Brazil	each	August,	

which	 are	 usually	 10	 to	 14	 days	 in	 duration.”	 (Emphases	 added.)	 	 By	 their	

plain	 terms,	 the	 references	 in	 the	 divorce	 judgment	 to	 the	 trip	 in	 August	 of	
                                                                                                               7	

2013	 concern	 the	 timing	 and	 practicalities	 of	 the	 first	 trip,	 and	 not	 the	

exclusivity	of	that	trip.	

        [¶10]		Indeed,	any	other	interpretation	would	create	the	absurd	result	

that	 Medeiros	 would	 be	 forced	 to	 litigate	 the	 issue	 of	 travel	 every	 year	 that	

she	wanted	to	take	the	child	to	visit	her	maternal	grandmother.		See	Griffin	v.	

Griffin,	 2014 ME 70,	 ¶	18,	 92 A.3d 1144  (requiring	 courts	 to	 interpret	 plain	

language	to	avoid	“absurd,	illogical	or	inconsistent	results”	(quotation	marks	

omitted)).	 	 To	 interpret	 the	 divorce	 judgment	 to	 invite	 or	 require	 a	 yearly	

motion	to	modify	is	contrary	to	the	strong	public	policy	in	favor	of	finality	in	

divorce	judgments	and	in	decisions	regarding	the	care	of	children.2		See	Black	

v.	 Black,	 2004 ME 21,	 ¶	 15,	 842 A.2d 1280;	 Spaulding	 v.	 Spaulding,	 460 A.2d
1360,	1364	(Me.	1983)	(recognizing	the	“compelling	need	to	give	a	measure	of	

finality	to	custody	decrees	in	order	to	[ensure]	a	more	stable	environment	for	

the	 child”).	 	 “If	 the	 divorce	 judgment	 had	 intended	 that	 the	 [order]	 would	

deviate	so	substantially	from	the	approach	contemplated	by	the	.	.	.	statute,	it	

would	have	so	provided.”		Corcoran	v.	Marie,	2011 ME 14,	¶	16,	12 A.3d 71.	

   2	 	 Moreover,	 it	 is	 unlikely	 that	 Medeiros	 would	 be	 permitted	 to	 do	 so	 given	 that	 a	 motion	 to	

modify	 is	 appropriate	 only	 when	 there	 is	 a	 significant	 change	 in	 circumstances,	 see	 19-A	 M.R.S.	
§	1653(10)(B),	1657(2)	(2015);	Sargent	v.	Braun,	2006 ME 96,	¶¶	6-8,	902 A.2d 839,	and	her	desire	
each	year	to	take	the	child	to	Brazil	is	unlikely	to	qualify	as	a	significant	change	in	circumstances.		
As	noted	throughout	this	opinion,	Curtis	did	not	file	a	motion	to	modify	and,	in	fact,	asserted	that	
there	had	been	no	substantial	change	in	circumstances	since	the	time	of	the	divorce.	
8	

         [¶11]	 	 Because	 the	 divorce	 judgment	 unambiguously	 provides	 for	 the	

child’s	 annual	 travel	 to	 Brazil,	 the	 denial	 of	 the	 motion	 to	 enforce	 that	

provision	 and	 the	 court’s	 modification	 of	 that	 provision	 were	 error.	 	 See	

Burnell,	2012 ME 24,	¶	15,	40 A.3d 390;	Ramsdell,	2011 ME 55,	¶	17,	17 A.3d
1224;	 see	 also	 Corcoran,	 2011 ME 14,	 ¶	17,	 12 A.3d 71  (“[T]he	 court’s	

amendment	 of	 the	 judgment	 exceeded	 its	 clarification	 authority	 because	 the	

amendment	was	not	required	to	give	effect	to	the	[terms]	established	by	the	

divorce	judgment,	and	it	materially	altered	the	substance	of	the	.	.	.	award.”).		

We	therefore	vacate	both	(1)	the	denial	of	Medeiros’s	motion	to	enforce	this	

provision	 of	 the	 judgment	 and	 (2)	 the	 portions	 of	 the	 modified	 divorce	

judgment	 providing	 for	 biennial	 trips	 to	 Brazil.	 	 We	 remand	 for	 the	 court	 to	

enter	 an	 order	 granting	 the	 motion	 to	 enforce	 and	 establishing	 the	 terms	 of	

enforcement.3	

B.	      Grandparent	Contact	

         [¶12]		Medeiros	also	challenges	the	court’s	modification	of	the	divorce	

judgment	 to	 award	 contact	 with	 the	 child	 to	 the	 paternal	 grandparents	

pursuant	to	19-A	M.R.S.	§	1653(2)(B).		That	provision	allows	that	“[t]he	court	

     3		On	remand,	the	grant	of	the	motion	to	enforce	should	be	entered	as	expeditiously	as	possible	

given	that	Medeiros	has	already	lost	the	opportunity	to	take	her	child	to	Brazil	in	2014,	2015,	and	
2016.		
                                                                                                                9	

may	award	reasonable	rights	of	contact	with	a	minor	child	to	a	3rd	person”	in	

the	 context	 of	 a	 parental	 rights	 and	 responsibilities	 order.	 	 19-A	M.R.S.	

§	1653(2)(B).		It	otherwise	gives	no	guidance	as	to	who	may	seek	such	contact	

and	in	what	circumstances	it	may	be	ordered.4	

        [¶13]	 	 Medeiros	indicated	 that	 she	 was	 more	 than	 willing	 to	 allow	 her	

daughter	to	continue	to	spend	time	with	her	paternal	grandparents,	but	that	

she	 did	 not	 want	 that	 contact	 to	 occur	 pursuant	 to	 the	 rigid	 schedule	 or	

authority	of	a	court	order.		She	argues	that	the	third-party	contact	award	is	a	

violation	 of	 her	 fundamental	 right	 to	 parent.	 	 We	 agree.	 	 Our	 decisions	

regarding	parents’	rights	all	begin	with	the	same	premise—that,	as	a	matter	of	

substantive	 due	 process,	 parents	 enjoy	 a	 fundamental	 constitutional	 right	 to	

determine	 the	 “‘care,	 custody,	 and	 control	 of	 their	 children.’”	 	 Rideout	 v.	

Riendeau,	 2000 ME 198,	 ¶¶	 12,	 21,	 28,	 761 A.2d 291  (quoting	 Troxel	 v.	

Granville,	 530 U.S. 57,	 65	(2000))	 (presuming	 that	 fit	 parents	 act	 in	 their	

children’s	 best	 interests);	 see	 Conlogue	 v.	 Conlogue,	 2006 ME 12,	 ¶	 12,	

890 A.2d 691.		Included	within	that	right	is	a	parent’s	authority	to	decide	who	


   4	 	 We	 noted	 in	 Pitts	 v.	 Moore,	 “We	 have	 not	 yet	 evaluated	 the	 nature	 or	 extent	 of	 the	 remedy	

provided	 by	 19-A	 M.R.S.	 §	 1653(2)(B).”	 	 2014 ME 59,	 ¶	 13	 n.6,	 90 A.3d 1169;	 see,	 e.g.,	 Young	 v.	
Young,	 2004 ME 44,	 ¶	 4	 &	 n.3,	 845 A.2d 1144  (remanding	 the	 matter	 for	 the	 District	 Court	 to	
consider	 section	 1653(2)	 and	 de	 facto	 parenthood	 principles	 in	 evaluating	 a	 stepfather’s	
relationship	to	a	child).	
10	

is	 allowed	 to	 associate	 with	 the	 child.	 	 Pitts	 v.	 Moore,	 2014 ME 59,	 ¶	 11,	

90 A.3d 1169;	 Rideout,	 2000 ME 198,	 ¶¶	 12,	 18,	 761 A.2d 291.	 	 Because	 a	

fundamental	 constitutional	 right	 is	 at	 issue,	 we	 evaluate	 with	 strict	 scrutiny	

the	State’s	interference	with	that	right;	“the	State’s	action	[must]	be	narrowly	

tailored	 to	 serve	 a	 compelling	 state	 interest.”	 	 Rideout,	 2000 ME 198,	 ¶	 19,	

761 A.2d 291.			

       [¶14]	 	 We	 interpret	 section	 1653(2)(B)	 de	 novo	 as	 a	 matter	 of	 law	 by	

first	evaluating	the	plain	language	of	the	provision.		See	In	re	Jacob	C.,	2009 ME
10,	 ¶	 9,	 965 A.2d 47.	 	 In	 doing	 so,	 we	 must	 presume	 that	 the	 statute	 is	

constitutional;	 it	 is	 Medeiros’s	 burden	 to	 establish	 otherwise.	 	 See	 Rideout,	

2000 ME 198,	¶	14,	761 A.2d 291.		Our	role	in	deciding	the	constitutionality	of	

a	 provision	 is	 guided	 by	 two	 principles:	 “‘one,	 never	 anticipate	 a	 question	 of	

constitutional	law	in	advance	of	the	necessity	of	deciding	it;	the	other,	never	

formulate	a	rule	of	constitutional	law	broader	than	is	required	by	the	precise	

facts	 to	 which	 it	 is	 to	 be	 applied.’”	 	 Id.	 ¶	 15	 (alterations	 omitted)	 (quoting	

United	States	v.	Raines,	362 U.S. 17,	21	(1960)).	

       [¶15]	 	 In	 keeping	 with	 these	 two	 principles,	 we	 need	 go	 no	 further	 in	

evaluating	the	court’s	application	of	section	1653(2)(B)	than	the	preliminary	

procedure	 by	 which	 the	 contact	 award	 was	 made.	 	 We	 have	 consistently	
                                                                                                            11	

held—in	 the	 context	 of	 both	 the	 Grandparents	 Visitation	 Act,	 19-A	 M.R.S.	

§§	1801-1805	 (2015),	 and	 de	 facto	 parenthood	 matters—that	 a	 third	 party	

seeking	 to	 interfere	 with	 the	 fundamental	 right	 to	 parent	 must	 affirmatively	

demonstrate,	 on	 a	 prima	 facie	 basis,	 standing	 to	 commence	 the	 litigation	

sufficient	 to	 justify	 the	 interference	 that	 is	 created	 just	 by	 having	 to	 defend	

against	 such	 a	 petition.	 	 19-A	M.R.S.	 §§	 1803(2),	 1891(2)	 (2015);	 Pitts,	

2014 ME 59,	¶¶	12,	14	&	n.3,	35,	90 A.3d 1169 (stating	that	a	compelling	state	

interest	exists	only	in	“exceptional	circumstances,”	that	is,	when	the	child	will	

suffer	“harm”	without	state	intervention);	see	Philbrook	v.	Theriault,	2008 ME
152,	 ¶¶	 16-22,	 957 A.2d 74;	 Conlogue,	 2006 ME 12,	 ¶¶	13,	 15-18,	 890 A.2d
691;	 Robichaud	 v.	 Pariseau,	 2003 ME 54,	 ¶¶	 4-11,	 820 A.2d 1212;	 Rideout,	

2000 ME 198,	 ¶¶	22-30,	 761 A.2d 291.	 	 Such	 a	 third-party	 petitioner	 is	

therefore	required	to	attest,	from	the	outset	of	the	litigation,	to	the	sufficiency	

of	 his	 or	 her	 relationship	 with	 the	 child	 or	 to	 some	 other	 extraordinary	

circumstance.5		19-A	M.R.S.	§§	1803(2),	1891(2);	see	Pitts,	2014 ME 59,	¶	35,	

90 A.3d 1169;	Rideout,	2000 ME 198,	¶	30,	761 A.2d 291.	




   5	 	 Standing	 may	 be	 determined	 based	 only	 on	 the	 affidavit,	 or	 after	 a	 testimonial	 hearing	 at	

which	only	the	issue	of	standing	is	considered.		Eaton	v.	Paradis,	2014 ME 61,	¶	8	n.5,	91 A.3d 590;	
Davis	v.	Anderson,	2008 ME 125,	¶	17,	953 A.2d 1166.	
12	

       [¶16]		Our	decision	in	Davis	v.	Anderson,	2008 ME 125,	953 A.2d 1166,	is	

directly	on	point.		In	that	case,	the	paternal	grandparents	moved	to	intervene	

in	 a	 parental	 rights	 dispute	 between	 the	 parents.	 	 Id.	 ¶	 5.	 	 The	 trial	 court	

granted	 the	 motion	 to	 intervene	 pursuant	 to	 section	 1653(2)(B)	 and	 M.R.	

Civ.	P.	 24(a)(2).	 	 Davis,	 2008 ME 125,	 ¶	 12,	 953 A.2d 1166.	 	 We	 rejected	 the	

result,	 holding	 that	 the	 grandparents’	 petition	 to	 intervene	 in	 the	 parental	

rights	 action	 pursuant	 to	 section	 1653(2)(B)	 “should	 be	 considered	 with	 at	

least	 the	 same	 level	 of	 scrutiny	 as	 that	 required	 for	 a	 petition	 under	 the	

Grandparents	Visitation	Act,”	that	is,	by	demonstrating,	on	a	prima	facie	basis,	

their	 standing	 as	 de	 facto	 parents,	 or	 according	 to	 some	 other	 extraordinary	

circumstance.		Davis,	2008 ME 125,	¶	12,	15,	17,	953 A.2d 1166;	see	Katon	v.	

Brandi	 M.,	 2011 ME 131,	 ¶¶	 2-3,	 32 A.3d 1047  (upholding	 the	 dismissal	 of	 a	

grandparent	 visitation	 petition	 when	 the	 contact	 alleged	 was	 “typical	 for	 a	

grandparent	and	not	extraordinary”);	Philbrook,	2008 ME 152,	¶¶	2-5,	16-22,	

26,	 957 A.2d 74  (concluding	 that	 the	 “loving	 and	 helpful	 grandparents”	 with	

whom	 the	 children	 had	 lived	 periodically	 did	 not	 establish	 standing);	

Robichaud,	 2003 ME 54,	 ¶¶	 6-11,	 820 A.2d 1212  (holding	 that	 a	 “pattern	 of	

intermittent	contact”	in	the	form	of	“occasional	visits	.	.	.	lasting	from	one	day	

to	one	week	over	three	and	one-half	years,	intermixed	with	several	periods	of	
                                                                                         13	

daily	 contact	 .	 .	 .	 typified	 [the	 contact]	 that	 one	 would	 anticipate	 from	 a	

connected,	extended	family”	and	was	“not	extraordinary”	enough	to	establish	

a	compelling	state	interest).	

       [¶17]		Of	course,	one	predicate	to	all	of	this	process	is	that	the	person	to	

whom	 contact	 may	 be	 awarded	 must	 be	 both	 a	 party	 to	 the	 action	 and	 a	

petitioner	seeking	such	contact.		See	M.R.	Civ.	P.	17(a)	(“Every	action	shall	be	

prosecuted	 in	 the	 name	 of	 the	 real	 party	 in	 interest.”);	 M.R.	 Civ.	 P.	 24	

(providing	 for	 the	 intervention	 of	 a	 person	 who	 claims	 an	 interest	 in	 the	

outcome	 of	 the	 litigation);	 Poulos	 v.	 Mendelson,	 491 A.2d 1172,	 1175	

(Me.	1985).		Here,	the	paternal	grandparents	are	not	parties	to	the	action,	did	

not	seek	to	intervene	in	the	matter	pursuant	to	M.R.	Civ.	P.	24,	did	not	file	an	

affidavit	 or	 offer	 any	 testimony	 to	 establish	 their	 standing	 on	 a	 prima	 facie	

basis,	 did	 not	 testify	 at	 the	 hearing,	 and	 did	 not	 institute	 any	 separate	

proceeding	 for	 contact	 with	 the	 child.	 	 Notwithstanding	 these	 failings,	 the	

court	found	that	the	paternal	grandparents	“would	clearly	have	been	able	to	

establish	standing	either	to	intervene	pursuant	to	[M.R.	Civ.	P.]	24	or	pursuant	

to	 the	 Grandparents	 Visitation	 Act.”	 	 As	 in	 Davis,	 this	 evaluation	 of	 standing	

does	 not	 satisfy	 the	 requirements	 of	 strict	 scrutiny.	 	 In	 fact,	 in	 none	 of	 the	

cases	 discussing	 the	 avenues	 for	 a	 third	 party	 to	 obtain	 parental	 rights	 and	
14	

responsibilities	or	contact	with	a	child	have	we	even	contemplated	a	scenario	

in	which	the	third	parties	are	not	“parties”	to	the	action	at	all.	

       [¶18]		Consistent	with	the	minimum	procedural	requirements	we	have	

announced	as	safeguards	on	the	fundamental	right	to	parent,	we	conclude	that	

before	 a	 court	 may	 grant	 a	 third	 party	 contact	 with	 a	 child	 pursuant	 to	

19-A	M.R.S.	§	1653(2)(B),	the	third	party	must	file	both	a	motion	to	intervene	

in	the	matter	and	his	or	her	own	motion	seeking	such	contact.		The	motion	for	

contact	 must—at	 a	 minimum—be	 accompanied	 by	 an	 affidavit	 that	

demonstrates,	on	a	prima	facie	basis,	the	party’s	standing	to	interfere	with	the	

fundamental	right	to	parent.		Because	these	requirements	were	not	met	as	to	

the	paternal	grandparents	here,	we	vacate	the	modified	divorce	judgment	on	

that	basis	and	remand	for	reconsideration	of	Medeiros’s	motion	to	modify	to	

the	extent	the	portions	of	the	order	that	allocated	contact	between	the	parents	

may	 be	 affected	 by	 the	 absence	 of	 the	 award	 of	 contact	 to	 the	 paternal	

grandparents.6	

       [¶19]	 	 Finally,	 Curtis’s	 suggestion	 that	 the	 court	 was	 not	 ordering	

contact	with	the	grandparents	pursuant	to	19-A	M.R.S.	§	1653(2)(B),	but	was	

  6	 	 Medeiros’s	 request	 for	 attorney	 fees	 in	 prosecuting	 this	 appeal	 should	 be	 addressed	 by	 the	

trial	court	on	remand.		See	19-A	M.R.S.	§	105	(2015);	True	v.	Harmon,	2015 ME 14,	¶	10,	110 A.3d
650;	Conlogue	v.	Conlogue,	2006 ME 12,	¶	24,	890 A.2d 691.	
                                                                                       15	

instead	 establishing	 a	 “scheduling	 mechanism	 rooted	 in	 the	 rights	 of	 the	

father”	 is	 not	 accurate.	 	 Curtis	 did	 not	 actually	 seek	 to	 modify	 the	 support	

order,	 he	 did	 not	 request	 that	 his	 own	 contact	 (to	 be	 exercised	 on	 many	

weekends	by	his	parents	instead	of	himself)	be	scheduled	on	those	weekends,	

and	 he	 did	 not	 make	 this	 argument	 to	 the	 trial	 court	 with	 any	 clarity.	 	 The	

court	expressly	relied	on	and	cited	to	section	1653(2)(B)	in	both	its	modified	

divorce	judgment	and	its	order	on	the	motion	for	further	findings.		We	express	

no	opinion	as	to	what	relief	a	court	might	grant	to	a	parent	who	makes	such	a	

request.	

         The	entry	is:	

                            Judgment	 vacated.	 	 Remanded	 for	 further	
                            proceedings	consistent	with	this	opinion.		
	
	     	       	       	      	      	
	
	
Christopher	 R.	 Largay,	 Esq.	 (orally),	 Largay	 Law	 Offices,	 P.A.,	 Bangor,	 for	
appellant	Florania	Da	Silva	Medeiros	
	
Jason	 C.	 Barrett,	 Esq.	 (orally),	 Eaton	 Peabody,	 Ellsworth,	 for	 appellee	 James-
Robert	G.	Curtis	
	
Bangor	District	Court	docket	number	FM-2010-160	
FOR	CLERK	REFERENCE	ONLY